Title: From Alexander Hamilton to George Izard, 27 February 1800
From: Hamilton, Alexander
To: Izard, George

New York Feby. 27th. 1800
Sir
Your letter of the 25th. instant was received yesterday. I should certainly regret any occurrence which might deprive me of your Services unless being one which was likely to redound to your own honor and advantage.
It is very certain that the military Career in this country offers too few inducements; and it is equally certain that my present Station in the Army cannot very long continue under the plan which seems to govern. With these impressions it would consist with a candid and friendly part towards you to discourage your acceptance of the invitation you mention. You are doubtless aware of the uncertainties which rest on the diplomatic State also; and after balancing well you will make your election; pe⟨rfectly⟩ assured of my cordial acquiescence in ⟨either⟩ event, and of my constant wishes for ⟨your⟩ Success.
Major Toussard has infor⟨med⟩ me of his progress in preparing the ⟨Regulations⟩. The necessity of your further attention [to] this object has ceased. I remain with ⟨great⟩ esteem & regard yr friend &c.
Capt. G. Izzard

